Citation Nr: 1719017	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of reduction in rating for degenerative joint disease of the left knee from 20 percent to 10 percent, effective October 13, 2016.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 1, 2012.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969 and from September 1972 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims were most recently remanded by the Board in September 2016. 

An August 2013 rating decision assigned an increased rating of 20 percent for a left knee disability, effective June 1, 2012.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  A November 2016 rating decision referenced a November 2016 supplemental statement of the case which reduced the rating for the left knee disability from 20 percent to 10 percent.  The November 2016 rating decision assigned a separate rating of 10 percent for left knee instability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as part of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran as of June 1, 2012 is rated at 100 percent for a single disability or the disabilities combined, , the increased rating claim pre-dated the award of the 100 percent ratings.  Since the TDIU claim is part of the increased rating claim, it also predated the June 1, 2012, assignment of a 100 percent rating, and therefore the issue of entitlement to TDIU prior to June 1, 2012, remains on appeal. 

As part of the February 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014 correspondence, the Veteran withdrew the hearing request.  The hearing request is therefore withdrawn.  38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to an increased rating for left knee degenerative joint disease and entitlement to TDIU prior to June 1, 2012, are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The reduction of the rating for left knee degenerative joint disease from 20 percent to 10 percent, effective October 13, 2016, was initially addressed in a November 2016 supplemental statement of the case.  


CONCLUSION OF LAW

The reduction of the rating for a left knee degenerative joint disease from 20 percent to 10 percent, effective October 13, 2016, was improper and the 20 percent rating is restored, effective October 13, 2016.  38 C.F.R. § 19.31 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of the rating for left knee degenerative joint disease was improper as the service-connected disability had not improved.  

A November 4, 2016, rating decision lists the issue of "Evaluation of degenerative joint disease of the left knee, status post arthrotomy and medial meniscectomy currently evaluated as 20 percent disabling."  The narrative for that issue states "Please see SSOC."  The November 4, 2016, supplemental statement of the case reduced the rating for left knee degenerative joint disease from 20 percent to 10 percent and provided a narrative discussion of the reduction.  

In no case will a supplemental statement of the case be used to announce decisions by the RO on issues not previously addressed in a statement of the case.  38 C.F.R. § 19.31(a) (2016).  

The RO improperly promulgated the November 2016 reduction action through the November 2016 supplemental statement of the case because no prior statement of the case had addressed that issue of reduction of rating.  Therefore, the Board concludes that the reduction of rating for left knee degenerative joint disease from 20 percent to 10 percent, effective October 13, 2016, was improper and the 20 percent rating must be restored.  38 C.F.R. § 19.31 (2016).  


ORDER

The reduction of rating for left knee degenerative joint disease from 20 percent to 10 percent, effective October 13, 2016, was improper and the 20 percent rating, effective October 13, 2016, is restored.  To that extent only the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

In a September 2016 remand, the Board requested that any further relevant VA treatment records be obtained and associated with the claims file.  The Veteran's claims file shows that VA treatment records were associated with the Veteran's claims file in April 2016, before the Board's remand.  However, there is nothing in the Veteran's claims file to show that any additional treatment records were associated with the claims file or that any attempt to do so was made.  A remand by the Board confers on the claimant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any further relevant VA treatment records with the Veteran's claims file.  If there are no further relevant treatment records, note that in the claims file. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


